DETAILED ACTION
	This is the first action in response to application 17/009,442, filed September 1, 2020, with no claimed prior benefit. All claims 1-12 are pending and have been fully considered

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(p)(4) because of instances in which the same reference number is used to refer to different features of the apparatus and, separately, an instance in which one feature of the apparatus is referred to with different reference numbers.
Reference character “32” is used to designate both the “hood storage state” (as in paragraph 24, line 3) and as one of two “pivots” of the hood (as in paragraph 28, line 3). Similarly, reference character “34” is used to designate both the “hood deployed state” (as in paragraph 24, line 7) and the other pivot of the hood (as in paragraph 28, line 3). 
Reference characters "42" (paragraph 35, line 2) and "52" (paragraph 24, line 4) have both been used to designate the “duct storage state”. If there is meant to be a distinction between the “duct storage state 52” (paragraph 24, line 4, Figure 2C) and the “duct 40 in storage state 42” (paragraph 35, line 2, Figure 4) it should be made more clear; if the two storage states are the same, they should be referred to with the same reference number.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Both instances of “patent” on line 9 of the third paragraph should read “patient”.
In paragraph 25, line 2, “patent” should read “patient”.
In paragraph 28, line 16, “Struts 31, 33, 35” should read “Struts 31, 33, 37”.
In paragraph 34, line 11, “pathogens 98” should read “pathogens 96”. 
In paragraph 39, line 8, “attached” should read “attach”. 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informality: “is” on the last line of the claim should read “are”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 7 recites the limitation "the duct storage position" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reichman et al., US patent 6,461,290 B1 (as cited in IDS), in further view of Monterenzi, US patent application publication 2017/0246080 A1. 
	Regarding claim 1 Reichman teaches a pathogen containment apparatus (isolation apparatus 10a, column 12, line 53) comprising:
A container that defines a container chamber within (exhaust purifying device 210 with housing 220 which provides a large hollow interior chamber 222, Figure 5, column 11, lines 15-18)
A hood (isolation apparatus comprises a jacket type of barrier wall 14a that has a hood or head covering 300 that encloses the head of the patient, column 12, lines 54-56) alterable between a hood storage position (for storage, jacket isolation pod 10a may be collapsed, column 13, line 46) and a hood deployed position (see hood 300 in Figures 28-29 deployed on patient for use as isolation pod),
the hood in the hood deployed position defines a hood chamber (chamber 312, Figure 29, column 13, line 15) to partially enclose a head and upper torso of a patient (hood 300 encloses the head of the patient and jacket extends to waist of patient, Figures 28-29, column 12, lines 55-56 and 60; enclosure is still “partial” because hoses 314 and 316 form openings in jacket, Figures 28-29, column 13, lines 49-53);
A duct (hoses 314 and 316, Figures 28-29, column 13, lines 49-53) alterable between a duct storage position and a duct deployed position (hoses are capable of being in “deployed state” when connected to hood, Figures 28-29, column 13, lines 49-56; hose inherently can be in a “storage state”, interpreted as any state in which the hose is not deployed and capable of being stored),
the duct in the duct deployed position operably connectable to the hood in the hood deployed state (each hose has rotatable threaded connector 352 for threading onto nipples 350 mounted on jacket [which includes hood 300], column 13, lines 50-56) and to the container (exhaust air leaving through hose [316] is directed into the air purifier unit 210, column 13, lines 6-10) to define a duct passage that forms at least a portion of a fluid pathway (air inlet hose 314 and air outlet hose 316, column 13, line 53; hoses are a duct passage for fluid pathway because air is introduced or released from hood via hoses) along which air is communicated into the hood from an ambient environment, from the hood chamber to the container chamber, and from the container chamber through a vent (filtered air exits from the exhaust port screens 241 at outlet ends 242, Figure 5, column 11, lines 36-38)  to the ambient environment (air is moved unidirectionally by blower and filter units at each end of the containment device to move air from ambient environment, through isolation pod, and back to ambient environment, column 4, lines 47-67. Therefore, identified hood, duct, container, and vent structures of Reichmann are capable of communicating air as claimed).
As previously stated, Reichman does teach that a hood storage position (for storage jacket isolation pod 10a may be collapsed, column 13, line 46) and duct storage position (hoses 314 and 316 can inherently be stored in any number of positions), but Reichman does not teach that the hood in the hood storage position and the duct in the duct storage position are enclosable within the container chamber of the container because the air purifying unit of Reichman, identified as a container above, is not capable of storing the hood and duct. 
	However, Monterenzi teaches an aerosol therapy apparatus which is analogous to the instant application because it uses a duct (communication conduit 10, Figure 1, abstract, line 8) to provide liquid communication between a chamber (chamber 11, Figure 1, abstract, lines 7-9) and a container (box-like body 4, Figures 1 and 5, paragraph 32, line 2) which contains components that serve to treat the air (dispensing member 2 contained in box 4, Figure 1, paragraph 32, lines 1-2). To further support the analogousness of Monterenzi, it is noted that the chamber of Monterenzi is similar to the claimed hood because it has a deployed and storage position (chamber 11 switchable between an operative condition of maximum volume in which it internally defines a space 20 and a non-operative condition of minimum volume suitable for storage, Figure 1, abstract, lines 11-15) and can define a space in which a patient would be positioned for treatment (user pass into the space 20, paragraph 49, lines 4-5). Monterenzi teaches that the container can store all components of the apparatus (box-like body 4 comprises an internal area 4b for containing the entire device 1, Figures 1 and 5, paragraph 37, lines 6-8). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reichman by positioning the air purification unit 210 within the box-like member of Monterenzi to yield a container that can both receive air from the duct in its deployed state and is appropriately sized to fit both the hood and duct of in their storage states, because Monterenzi recognized that a compact and portable apparatus for isolating patients could be deployed in non-specialized environments at a relatively low cost (paragraphs 14-15). 

	Regarding claim 2, Reichman and Monterenzi teach the apparatus of claim 1 (discussed above), and Reichman further teaches positioning blower units (blower 200 with rotating fan blades 292, Figure 11, column 12, lines 30-33) at each end of the isolation apparatus to induce unidirectional air flow (blower units at both ends of protective housing, column 4, lines 47-67), such that each blower constitutes a fan to communicate air via the fluid pathway. Reichman does not disclose a container consistent with all claim limitations in which the fan unit could be disposed, but, as discussed with regards to claim 1, Monterenzi does teach a container (box-like body 4 comprises an internal area 4b for containing the entire device 1, Figures 1 and 5) which would be capable of containing the blower of Reichman. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Reichman by using the container of Monterenzi to store all components of the apparatus, including the fan of Reichman (blower 200 with rotating fan blades 292, Figure 11, column 12, lines 30-33), because Monterenzi recognized the advantage of a compact and portable apparatus for isolating patients that can be deployed in non-specialized environments at low cost (paragraph 14-15). 

	Regarding claim 3, Reichmann and Monterenzi teach the apparatus of claim 1 (discussed above), and Reichmann further teaches a filter (air purifying unit 210, column 13, lines 7-8, which includes filters 235 and 236, Figure 5, column 11, line 24) positionable within the fluid pathway to remove pathogens from air communicated via the fluid pathway (column 4, lines 47-67, describe filter units being used with blower to provide purified air to or from the environment based on where infectious disease or air-born contaminants are located). 
	
	Regarding claim 7, Reichman teaches a pathogen containment apparatus (isolation apparatus 10a, column 12, line 53), comprising: 
a container that defines a container chamber within (exhaust purifying device 210 with housing 220 which provides a large hollow interior chamber 222, Figure 5, column 11, lines 15-18); 
a hood (isolation apparatus comprises a jacket type of barrier wall 14a that has a hood or head covering 300, column 12, lines 54-56) positioned in a hood deployed position to define a hood chamber that partially encloses a head and upper torso of a patient (hood 300 that encloses the head of the patient, Figures 28-29, column 12, lines 55-56 and 60; enclosure is still “partial” because hoses 314 and 316 form openings in jacket, Figures 28-29, column 13, lines 49-53), the hood alterable between the hood deployed position (see hood 300 in Figures 28-29 deployed on patient as part of isolation jacket) and a hood storage position (for storage, jacket isolation pod 10a may be collapsed, column 13, line 46)); 
a duct (hoses 314 and 316, Figures 28-29, column 13, lines 49-53) positioned in a duct deployed position and operably connected to the hood (each hose has rotatable threaded connector 352 for threading onto nipples 350 mounted on jacket [hood is part of jacket], Figures 27-29, column 13, lines 53-56 and 50-51 ) in the hood deployed position and to the container (exhaust air leaving through hose [316] is directed into the air purifier unit 210, column 13, lines 6-10), the duct defines a duct passage that forms at least a portion of a fluid pathway along which air is communicated into the hood chamber from an ambient environment, from the hood chamber to the container chamber, and from the container chamber through a vent (filtered air exits from the exhaust port screens 241 at outlet ends 242, Figure 5, column 11, lines 36-38) to the ambient environment (previously identified hood, duct, and container structures form a fluid pathway capable of communicating air as claimed in view of column 4, lines 47-67, which describes how blower and filter units at each end of the containment device move air unidirectionally from ambient environment, through isolation pod, and back to ambient environment).
Reichman does not teach that the hood in the hood storage position and the duct in the duct storage position are enclosed within the container chamber of the container because the air purifying unit, identified as a container above, is not capable of storing the hood and duct of Reichman.
However, in the analogous art of aerosol treatment chambers (discussed as analogous above in rejection of claim 1), Monterenzi teaches a container (box-like body 4, Figures 1 and 5, paragraph 32, line 2) which contains an air treatment mechanism (dispensing member 2 contained in box 4, paragraph 32, lines 1-2) and defines a chamber sized to store all other components when the system is not in use (box-like body 4 comprises an internal area 4b for containing the entire device 1, Figures 1 and 5, paragraph 37, lines 6-8) including a collapsible hood-like structure (chamber 11 switchable between a maximum volume and minimum volume conditions, Figures 1 and 4, abstract, lines 11-15) and duct (communication conduit 10, Figure 1, abstract, line 8). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Reichman by positioning the air purifying unit of Reichman within the box of Monterenzi and using the box to store all parts of the apparatus when not in use, including the hood and duct, because Monterenzi recognized the advantage of a compact apparatus for isolating patients that can be deployed in non-specialized environments at relatively low cost (paragraphs 14-15).
	
	Regarding claim 8, Reichman and Monterenzi teach the invention of claim 7 (discussed above), and Reichman further teaches a fan unit (blower 200 with rotating fan blades 292, Figure 11, column 12, lines 30-33) to communicate air via the fluid pathway (blowers positioned at each end of isolation apparatus to induce unidirectional flow through system, column 4, lines 63-67). Reichman does not teach that the fan unit is disposed within the container chamber. However, as discussed regarding claim 7, Monterenzi teaches a box with an air treatment unit (dispensing member 2 contained in box 4, paragraph 32, lines 1-2) and a chamber sized to be able to store all components of the system (box-like body 4 comprises an internal area 4b for containing the entire device 1, Figures 1 and 5, paragraph 37, lines 6-8). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Reichman by adding the box of Monterenzi to the apparatus, as described in the rejection of claim 7, and further modifying the invention by positioning the fan unit within the box because Monterenzi recognized that compact storage of an apparatus for isolating patients advantageously allows for its deployment in non-specialized environments at relatively low cost (paragraphs 14-15).

	Regarding claim 9, Reichman and Monterenzi teach the invention of claim 7 (discussed above), and Reichman further teaches a filter (air purifying unit 210, column 13, lines 7-8, which includes filters 235 and 236, Figure 5, column 11, line 24) positioned within the fluid pathway (column 4, lines 47-67, describe filter units being used with blower to provide purified air to or from the environment based on where infectious disease or air-born contaminants are located) which is capable of removing pathogens form air as air is communicated via the fluid pathway (column 4, lines 47-67). 

	Claims 4-5 and 10-11 are rejected under 35 U.S.C as being unpatentable over Reichman, US Patent 6,461,290 B1 (as cited in IDS), and Monterenzi, US patent application publication 2017/0246080 A1, in further view of Armour, US patent 10,299,882 (as cited in IDS).
Regarding claim 4, Reichman and Monterenzi teach the apparatus of claim 1 (discussed above), but neither teach a lamp positionable within the fluid pathway that emits an ultraviolet-c wavelength light to disinfect air communicated via the fluid pathway. 
	However, in the analogous art of sterilization devices, Armour teaches positioning light sources (EMR emitters 160a-c, Figures 74-76, column 39, line 29-30) within the housing (housing 41bc, Figures 74-76, column 39, line 25) of a sterile site apparatus (column 39, lines 24-25) to form a sterilizing light barrier that sterilizes any objects entering the housing (disinfect entire surface of an object 173 passing through sterile site apparatus, Figures 74-76, column 39, lines 24-39). Furthermore, Armour teaches UVC light as an appropriate wavelength for use in sterilizing objects (apparatus can have electromagnetic radiation that is ultra violet radiation with a wavelength between 200 and 280 nm, column 10, lines 52-54. Note that paragraph 34, lines 5-6 of instant application define UVC light as any light with wavelength within a range of 100-280 nm). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reichman by first adding the box of Monterenzi to the apparatus, as described in the rejection of claim 1, and then positioning the sterile site apparatus of Armour within the fluid pathway because the light barrier of Armour would have the benefit of disinfecting the air and any other object that pass through the light barrier (UV-C light used to disinfect, column 28, lines 34-37), and UVC light would be particularly advantageous because Armour recognized it as especially useful when there is concern for the safety of the radiation (column 4, lines 50-53).
 
	Regarding claim 5, Reichman, Monterenzi, and Armour teach the invention of claim 4 (discussed above). Neither Reichman nor Monterenzi teach a reflective interior surface along the fluid pathway for reflecting UVC light. However, Armour teaches forming an electromagnetic radiation barrier (discussed in rejection of claim 4) that further comprises a reflective material on an interior surface to reflect UVC light (inner reflective surface 181a of housing 41f will reflect certain wavelengths of EMR emitted from the EMR emitter, Figure 81, column 40, lines 54-57. EMR is understood to comprise UVC light because Armour recognizes UVC radiation as particularly useful for safe disinfection, column 4, lines 50-53). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reichman by first adding the box of Monterenzi to the system, as discussed in the rejection of claim 1, and then position the electromagnetic radiation barrier of Armour along the fluid pathway, as discussed in the rejection of claim 4, wherein the reflective surface on the interior surface of the electromagnetic radiation barrier housing has the additional benefit of allowing more UVC energy to actively disinfect objects passing through the coherent EMR barrier (reflective surface 181a allows more EMR energy to actively disinfect objects passing through EMR barrier, column 40, lines 61-64). 

	Regarding claim 10, Reichman and Monterenzi teach the apparatus of claim 7 (discussed above). Neither Reichman nor Monterenzi teach a lamp positioned within the fluid pathway that emits UVC light to disinfect the air moving through the fluid pathway. However, as discussed regarding claim 4, Armour teaches positioning light sources (EMR emitters 160a-c, Figures 74-76, column 39, line 29-30) within a housing (housing 41bc, Figures 74-76, column 39, line 25) of a sterile site apparatus (column 39, lines 24-25) to form a sterilizing light barrier that sterilizes any objects entering the housing (disinfect entire surface of an object 173 passing through sterile site apparatus, Figures 74-76, column 39, lines 24-39). Armour further teaches UVC light as an appropriate wavelength for use in such an apparatus (apparatus can have electromagnetic radiation that is ultra violet radiation with a wavelength between 200 and 280 nm, column 10, lines 52-54. See instant application paragraph 34, lines 5-6, for understanding of UVC light as any light with a wavelength between 100-280 nm). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Reichman by first incorporating the box of Monterenzi into the apparatus, as described in the rejection of claim 7, and further modifying the invention by positioning the sterile site apparatus of Armour within the fluid pathway because the light barrier of Armour would have the benefit of disinfecting the air and any other object that pass through the barrier (UV-C light used to disinfect, column 28, lines 34-37), and because UVC light is especially useful when there is concern for the safety of the radiation (column 4, lines 50-53). 

	Regarding claim 11, Reichman, Monterenzi, and Armour teach the apparatus of claim 10 (discussed above). Armour further teaches a reflective inner surface of the sterile site apparatus for reflecting UVC light (inner reflective surface 181a of housing 41f will reflect certain wavelengths of EMR emitted from the EMR emitter, Figure 81, column 40, lines 54-57. EMR understood to comprise UVC light based on column 28, lines 34-39). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Reichman by configuring the apparatus to include the box of Monterenzi and the sterile site apparatus of Armour, as discussed in the rejection of claim 10, because the reflective interior of the sterile site apparatus of Armour has the additional benefit of allowing more UVC energy to actively disinfect objects or air passing through the EMR barrier formed by the sterile site apparatus (reflective surface 181a allows more EMR energy to actively disinfect objects passing through EMR barrier, column 40, lines 61-64).

	Claims 6 and 12 are rejected under 35 U.S.C as being unpatentable over Reichman, US Patent 6,461,290 B1 (as cited in IDS), and Monterenzi, US patent application publication 2017/0246080 A1, in further view of Bui, US patent 10,905,839 B1 (filed June 12, 2020).
	Regarding claim 6, Reichman and Monterenzi teach the apparatus of claim 1 (discussed above). Reichman further teaches that the hood is comprised of transparent plastic sheeting (transparent housing wall 14a made of flexible plastic, Figure 28, column 6, lines 52-56) but does not teach that the sheeting is engaged with structures that clearly constitute struts. Monterenzi teaches a chamber (chamber 11, Figure 1, abstract, lines 7-8) defined by a frame consisting of two flexible poles (frame 15 comprises two flexible poles 16, paragraph 50, Figure 1) and a wall of transparent flexible material (lateral wall 18, paragraph 46) in which the poles of the frames can be folded up for storage (flexible poles 16 can be folded up in non-operative condition, Figures 4 and 5, paragraph 43, lines 6-7). The poles of Monterenzi constitute struts and could be folded in any number of ways such that they could be construed as rotatably positionable with respect to one another, but this feature is further caught by other prior art and Monterenzi does not explicitly say that the wall material is plastic. 
	However, in the analogous art of patient airway domes, Bui teaches a patient airway dome comprising an adjustable frame having struts (frame legs 8 pivotally connected by hinge 6, column 4, lines 13-15) to which a transparent sheeting material (dome covering 10 constructed of transparent material, column 3, lines 64-66), understood to be plastic (transparent plastic sheeting, column 1, lines 44-45), is attached (Figures 1-2 and 4-5, column 4, line 14-15).  Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Reichman by first adding the container of Monterenzi to the apparatus, as discussed in the rejection of claim 1, and then swapping the isolation pod of Reichman for the rotatably collapsing airway dome of Bui because Bui recognized the advantage of a hood structure that is lightweight, transparent, and collapsible in that it is more portable and easy to see through (column 2, lines 31-38). 

	Regarding claim 12, Reichman and Monterenzi teach the apparatus of claim 7 (discussed above). Reichman and Monterenzi each further teach certain elements of claim 12 (see rejection of claim 6), but do not clearly teach that the hood is comprised of transparent plastic sheeting engaged with a plurality of struts rotatably positionable with respect to one another to allow the hood to be positioned between the hood storage position and the hood deployed position.
	However, as discussed in the rejection of claim 6, Bui does teach a rotatably collapsing airway dome that constitutes a hood comprised of transparent plastic sheeting (transparent plastic sheeting, column 1, lines 44-45) engaged over struts (frame legs 8, Figures 1-2 and 4-5, column 4, lines 13-15) connected with a hinge (frame legs 8 pivotally connected by hinge 6, column 4, lines 13-15) which allows for the hood to be collapsed for storage (Figures 2 and 4 ) or deployed for use (Figures 1 and 5). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Reichman by first configuring the apparatus to include the box of Monterenzi, as discussed in the rejection of claim 7, and further modifying the device by replacing the isolation jacket of Reichman with the collapsible airway dome of Bui because Bui recognized a transparent and rotatably collapsible airway isolation dome as being advantageous for its ability to be seen more easily transported and seen through (column 2, lines 31-38).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sata et al., US patent application publication 2012/0285459 A1, discloses an air filter apparatus comprising a cylindrical chamber with reflective interior surface and a UV lamp disposed within the chamber. VanOsdell et al., scientific report “Defining the Effectiveness of UV Lamps installed in Circulating Air Ductwork” published by RTI International in November, 2002, discusses the placement of germicidal UV lights within an air duct to disinfect the air and notes that the reflectance of the duct surface is an important factor in determining disinfecting efficiency. Blood et al., scientific article “COVID-19 Airway Management Isolation Chamber” first published July 14, 2020, to the American Academy of Otolaryngology, discloses a transparent plastic chamber, defined by a frame of struts, that isolates a patient’s head and has air inlet and outlet lines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 4172                                                                             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797